Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are persuasive only in part. The application would be allowable however a terminal disclaimer would still be needed. Applicant was contacted about filing a terminal disclaimer however the office action is now due. After filing a terminal disclaimer a notice of allowance will be issued. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,187,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim language of independent claims 1, 10 and 16 are all inside of claims 1 and 8 of the patent mentioned. 
All of the features in claim 1 which are similar to the features of claim 1 of the patent “1. A method for discouraging the inappropriate use of a mobile device of a user comprising: registering a mobile device with a monitoring application running on a system in a location remote from the mobile device and user and coupled with a network; linking the mobile device with the monitoring application through the network; detecting at least one separate signal with the mobile device that is generated by a beacon device positioned in a location proximate to the location of the mobile device, the separate signal being indicative of a location where a user of a mobile device should not be distracted; reporting the detection of the beacon device signal to the monitoring application with time information; changing the operational status of the mobile device upon detection of the separate signal by putting the mobile device in a disabled operational mode to prevent use of at least one communication feature of the mobile device; monitoring, at the mobile device, an operational status of the mobile device and detecting if the mobile device is taken out of the disabled operational mode; reporting a change in the operational status of the mobile device to the monitoring application with time information related to detection of when the device is taken out of the disabled operational mode; maintaining an interface with the monitoring application displaying sequential transactions of the mobile device including detection of a beacon device signal and changes in operational status of the mobile device for review by others.” And as seen claim 1 of current application has the limitations “1. A method for discouraging the inappropriate use of a mobile device comprising: registering a mobile device with a monitoring application running on a system coupled with a network; linking the mobile device with the monitoring application through the network; monitoring, at the mobile device, an operational status of the mobile device and detecting if a change occurs in the operational status; reporting a change in the operational status of the mobile device to the monitoring application with time information; displaying the status change in a graphical interface.” Which are all inside of claim 1 of the patent application referenced above.  Claims 2 of the patent and claim 3 of the current application also contain the same subject matter. And so on with the rest of the claims. Also claim 2 is included in  the independent claims for example of the patent. Respectively the rest of the claims 4-9, 11-15 and 17-20 all contain the same subject matter as in claims 3-14 of the referenced patent. The independent claims 1 and 8 of the patent contain other independent claim subject matter. 
Claims 1-15, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,621,707. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim language of independent claims 1, 10 and 16 are all inside of claims 1, 8 and 12 of the patent mentioned.  The rest of the dependent claims 2-9, 11-15, 17-20 are also inside of claims 1-15 of the referenced patent above. 
The reference patent claims “1. A method for discouraging the inappropriate use of a mobile device by a user comprising: registering a mobile device with a monitoring application running on a system remote from the mobile device and coupled with a network; linking the mobile device with the monitoring application through the network; advising the user to change the operational status of the mobile device by putting the device in a selected disabled operational mode of the mobile device to prevent use of at least one communication feature of the mobile device; monitoring, at the mobile device, an operational status of the mobile device and detecting if the device user has engaged the mobile device and taken the device out of the selected disabled operational mode for restoring the at least one communication feature; reporting a change in the operational status of the mobile device made by the user to the monitoring application with time information that reflects the detection of when the mobile device was taken out of the selected disabled operational mode; displaying the operational status change and time information in a graphical interface associated with the monitoring application.” And the current application claim 1 claims “1. A method for discouraging the inappropriate use of a mobile device comprising: registering a mobile device with a monitoring application running on a system coupled with a network; linking the mobile device with the monitoring application through the network; monitoring, at the mobile device, an operational status of the mobile device and detecting if a change occurs in the operational status; reporting a change in the operational status of the mobile device to the monitoring application with time information; displaying the status change in a graphical interface.” As can be seen the current application’s claim 1 is entirely inside of claim 1 of the patent referenced above. 

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/